PER CURIAM.
This is an appeal from a “final” order on amended petition for modification of custody. While the order is designated final, it clearly is not, because the trial court ordered psychological evaluations of all of the parties and set a hearing for further consideration of the issue of primary residential custody. Thus, at most this is a temporary order of custody, appealable under Florida Rule of Appellate Procedure 9.130(a)(3)(C)(iii). We review it as a non-final appeal.
On the merits, we note that the trial court had been involved with this case since 1988 and was very familiar with the parties and their problems. The trial court temporarily awarded custody to the wife based on the evidence presented, and we cannot conclude *316that the trial court abused its discretion in the order entered.
The father also complains that the trial judge rejected a master’s findings regarding custody, but the master’s hearing was held in relation to the father’s earlier emergency petition for a temporary change in custody, and an order was entered ratifying that report. No objection was made to the holding of the trial court’s hearing which resulted in the entry of the order under appeal. Indeed, it was the father who presented most of the evidence at that proceeding. Therefore, this point is without merit.
Based on the foregoing, the order of the trial court is affirmed.
GUNTHER, WARNER and POLEN, JJ., concur.